925 F.2d 1465
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Judy C. Carpenter STANFORD, Plaintiff-Appellant,v.Richard M. GILLILAND, Giles County, Tennessee, Louis Fite,Treva Whitfield, T. Michael Bottoms, RichardDunavant, James G. White, II,Defendants-Appellees.
No. 90-5727.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1991.

Before BOYCE F. MARTIN, JR. and BOGGS, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Judy C. Carpenter Stanford appeals the dismissal of her civil rights complaint filed under 42 U.S.C. Sec. 1983 as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Stanford alleged that the defendant officials of the Tennessee Bureau of Investigation and the 22nd District Attorney's office conspired to arrest and convict her of conspiracy to sell cocaine.  Stanford sought declaratory relief and compensatory and punative damages.  The district court concluded that the complaint is without arguable basis and dismissed the complaint sua sponte.    See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).


3
Upon consideration, we conclude that plaintiff's complaint was properly dismissed for the reasons stated in the district court's memorandum filed April 25, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.